UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 08-5113


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

SCOTT Q.G. LEADBETTER, a/k/a Scott Quadir Gordon Leadbetter,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.    James R. Spencer, Chief
District Judge. (3:08-cr-00268-JRS-1)


Submitted:    January 19, 2010               Decided:   February 11, 2010


Before MOTZ and      DAVIS,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Horace F. Hunter, HUNTER & LIPTON, Richmond, Virginia, for
Appellant. Dana J. Boente, United States Attorney, Michael A.
Jagels, Special Assistant United States Attorney, Richmond,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Scott Q. G. Leadbetter appeals from his convictions

for violation of the Hobbs Act and using a firearm during a

crime    of     violence     and    his    resulting      155-month           sentence.       On

appeal,       he   asserts    that    there       was    insufficient           evidence      to

support his convictions and that the district court erred in

failing to give him an offense level reduction for acceptance of

responsibility.          We affirm.

               Leadbetter          first      contends             the        evidence        was

insufficient        to    support     his    Hobbs       Act       robbery      and    related

firearm       convictions     because       there       was    no    evidence         that    the

robbery affected “commerce.”                See 18 U.S.C. § 1951(b)(3) (2006).

A defendant challenging the sufficiency of the evidence “bears a

heavy burden.”           United States v. Beidler, 110 F.3d 1064, 1067

(4th     Cir.      1997).     We     review       sufficiency            of    the    evidence

challenges by determining whether, viewing the evidence in the

light most favorable to the Government, any rational trier of

fact could find the essential elements of the crime beyond a

reasonable doubt.            Glasser v. United States, 315 U.S. 60, 80

(1942); United States v. Tresvant, 677 F.2d 1018, 1021 (4th Cir.

1982).

               The Hobbs Act, 18 U.S.C. § 1951(a) (2006), makes it a

crime    to     commit    robbery     or    extortion         to    obstruct,        delay,   or

affect commerce or the movement of any commodity in commerce.

                                              2
 “A Hobbs Act violation requires proof of two elements: (1) the

underlying    robbery         or    extortion     crime,      and    (2)   an     effect    on

interstate commerce.”              United States v. Williams, 342 F.3d 350,

353 (4th Cir. 2003).               The second element may be met even when

the “impact upon commerce is small, and it may be shown by proof

of probabilities without evidence that any particular commercial

movements were affected.”                   United States v. Bailey, 990 F.2d

119,   125   (4th       Cir.       1993).     Proof    that     a    business      acquired

supplies     or    goods       from     out-of-state         sources       will    normally

satisfy the commerce element.                 See Stirone v. United States, 361

U.S. 212, 215 (1960); see also United States v. Curcio, 759 F.2d

237,   241   (2d    Cir.       1985).       Commerce    is    also    affected      if     the

robbery depletes the assets of the business.                        Williams, 342 F.3d

at 354-55.

             Here, there was testimony that the Kangaroo Express

(the location of the robbery) purchased stock from out-of-state

suppliers, sent revenue to its out-of-state parent company, and

had out-of-state customers.                  Clearly then, Kangaroo Express was

a business involved in interstate commerce.                            When Leadbetter

stole money from the Kangaroo Express, the business was denied

use of those funds.             This deprivation of the use of funds, even

temporarily,       by     a    business      involved      in   interstate         commerce

satisfies    the        interstate      commerce       nexus    requirement         of     the

statute.     See United States v. Capozzi, 347 F.3d 327, 337 (1st

                                              3
Cir. 2003) (noting that Government need only show “de minimis”

effect on interstate commerce).                        Accordingly, the evidence was

sufficient        to     establish       the       commerce        element         essential       to

sustain Leadbetter’s conviction under 18 U.S.C. § 1951.

             Next,       Leadbetter       contends          that    the    district         court’s

refusal     to    grant       him    a   reduction          of    his   offense          level    for

acceptance of responsibility was error.                             He bases his argument

on the fact that he admitted his guilt regarding the robbery,

challenging only the interstate commerce nexus.

             We       review    a    district          court’s      decision        to     deny    an

adjustment       for     acceptance       of   responsibility             for      clear     error.

United States v. Pauley, 289 F.3d 254, 261 (4th Cir. 2002).

Pursuant     to        USSG    § 3E1.1,        a       reduction        for     acceptance         of

responsibility           is    appropriate             “[i]f      the     defendant         clearly

demonstrates acceptance of responsibility for his offense . . .”

and   “is   not        intended     to   apply         to   a     defendant        who    puts    the

government       to     its    burden     of       proof     at    trial      by    denying       the

essential factual elements of guilt, is convicted, and only then

admits guilt. . . .”                USSG § 3E1.1, comment. (n.2).                        However, a

conviction        by     trial       “does         not      automatically           preclude        a

defendant” from such an adjustment, and in “rare” situations,

such as where “a defendant goes to trial to assert and preserve

issues that do not relate to factual guilt,” the adjustment may

be appropriate.          Id.

                                                   4
            Here, Leadbetter’s closing argument failed to address

the trial testimony that the Kangaroo Express’s deposits which

were regularly sent to North Carolina would be “considerably”

reduced by the cash resources that were stolen.                            Leadbetter did

not argue that this testimony did not satisfy the interstate

commerce nexus requirement; instead, he ignored this testimony

in closing and argued that, while the Kangaroo Express manager

testified       there    was    “less     money,”          any    conclusion      that    the

robbery or the reduction of funds affected interstate commerce

was     speculative.            Further,       Leadbetter          cross-examined         the

manager, attempting to highlight her lack of knowledge regarding

the corporate structure of Kangaroo Express and the location of

its suppliers.           Accordingly, Leadbetter’s theory of the case

challenged the Government’s evidence and encouraged the jury to

weigh the evidence in Leadbetter’s favor.                           Thus, the district

court’s    conclusion      was     not     clear      error.         United      States   v.

Stevenson,       396    F.3d    538,     542       (4th Cir.       2005)    (standard      of

review).

            Accordingly,         we    affirm       Leadbetter’s         convictions      and

sentence.       We dispense with oral argument because the facts and

legal    contentions      are     adequately         presented       in    the    materials

before    the    court    and    argument          would    not    aid     the   decisional

process.

                                                                                   AFFIRMED

                                               5